Citation Nr: 1309240	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Whether the initial disability rating awarded in the August 2007 rating decision is properly on appeal.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from November 18, 2004 to June 30, 2006.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the period from November 18, 2004 to June 30, 2006.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to May 1972, and from June 1972 to June 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, effectuated a November 2009 decision in which the Board awarded an earlier effective date of November 18, 2004 for the grant of service connection for PTSD and assigned a 50 percent disability rating from that date.

In June 2010, the Veteran filed a notice of disagreement (NOD) with the initial disability rating assigned, as well as an application for a TDIU.  In January 2011, the RO issued a statement of the case (SOC).  The statement of the case discussed the finality of an August 2007 rating decision in which the RO initially awarded service connection for PTSD from June 30, 2006.  The RO determined that, because the Veteran did not appeal the rating assigned in the August 2007 rating decision and new and material evidence was not submitted, the rating under consideration in connection with this appeal was limited to the period November 18, 2004 to June 30, 2006.  The RO then addressed the propriety of the 50 percent disability rating assigned as well as entitlement to a TDIU for PTSD during the pertinent time frame.  The Veteran filed a substantive appeal (in lieu of a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2011.

Consistent with argument advanced by the Veteran's attorney, and what the RO has actually adjudicated, the Board has recharacterized the appeal as encompassing all three matters set forth on the title page. While the RO properly adjudicated the claim for a TDIU due to PTSD as a component of the claim for higher rating for PTSD, given the distinct considerations involved in a claim for a TDIU, the Board has, for the sake of convenience, listed this matter separately.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

The Board's decision addressing the matter of whether the rating awarded in the August 2007 rating decision is properly on appeal is set forth below.  The claim for a higher initial rating for PTSD for the period from November 18, 2004 to June 30, 2006, as well as the matter of to include a TDIU, is addressed in the remand following the order; these matters are being remanded to the RO for further action. VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that in August 2009, the Veteran raised the issue of entitlement to an increased rating for PTSD.  This issue was referred back to the RO in the Board's November 2009 decision.  Moreover, again, in June 2010, the Veteran also submitted a claim for a TDIU.  However, it does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the matter herein decided has been accomplished. 


2.  By correspondence dated August 27, 2007, the Veteran was informed of the August 2007 rating decision, in which the granted service connection and assigned an initial 50 percent disability rating for PTSD, effective June 30, 2006.  

3.  In August 2007, the Veteran filed a notice of disagreement as to the effective date assigned; the notice of disagreement did not in any way indicate a desire to appeal the rating assigned; and new and material evidence was not received within one year of this determination.  

4.  In the November 2009 decision, the Board granted an earlier effective date of November 18, 2004, for the award of service connection for PTSD; in a December 2009 rating decision, the RO effectuated the Board decision, assigning a 50 percent rating for the period of November 18, 2004 to June 30, 2006. 

5.  In June 2010, the Veteran filed a notice of disagreement with the initial 50 percent rating assigned for PTSD.
 

CONCLUSION OF LAW

The August 2007 rating decision, in which the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective June 30, 2006. is final, and therefore not properly on appeal.  38 U.S.C.A. § 7105(c) (West 2002; 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In connection with the issue of whether the initial disability rating awarded in the August 2007 rating decision is properly on appeal, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

The Board further notes that, in July 2011, the Veteran's attorney submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).  Again, in January 2013, the Veteran's representative submitted additional medical evidence directly to the Board.  Although the representative did not waive initial RO consideration of the evidence, as these records do not address the severity of the Veteran's PTSD during the applicable one year period following the notification of August 2007 rating decision (addressed below), they are not pertinent to the matter herein decided; hence, a remand of this matter for initial RO consideration of this evidence is not warranted.  See 38 C.F.R. §, 20.1304 (2012).  


II.  Analysis

The present appeal involves the issue of whether the rating awarded in the August 2007 rating decision is on appeal.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wished to appeal the denial of service connection with respect to only one of the disabilities, the notice of disagreement must make that clear.  38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 Vet. App. 355 (1993).  

To be considered timely, however, the notice of disagreement must be filed within one year of the date of mailing of the notification of the adverse decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.302.

When these rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a).

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).

In an August 2007 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating , effective June 30, 2006.  In a letter dated August 27, 2007, the Veteran was notified of this determination.  In September 2007, the Veteran filed a notice of disagreement as to the effective date assigned.  There was nothing in this statement that in any way indicated that the Veteran also intended to appeal the initial rating assigned.  Further, the Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either he or any representative submitted any other written statement within the appellate period which could be interpreted as a valid notice of disagreement with the RO's August 2007 decision.  

In this regard, the Board acknowledges that the record includes statements from the Veteran and his wife during the applicable time period.  However, these statements primarily address the severity of the Veteran's physical disabilities and discuss the reasons as to why he did not file a timely appeal to an earlier May 2005 rating decision.  Again, as these statements showed no intent on the part of the Veteran to appeal the rating assigned in the August 2007 rating decision, they cannot  be considered valid notice of disagreements.  

Notwithstanding the above, the Veteran's attorney has argued that despite the fact that the rating awarded was not appealed from the August 2007 rating decision, new and material evidence was received within one year; thereby vitiating the finality of that decision.  Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The Board finds that review of applicable rating criteria and other pertinent considerations is warranted to determine whether new and material evidence was received within the appeal period for the August 2007 rating.  In this regard, the Board observes that the initial 50 percent disability rating  for the Veteran's PTSD was assigned under Diagnostic Code 9411, although the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130.  In pertinent part, a higher 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The  Board also observes that psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) 

Prior to August 2007 rating decision, the pertinent evidence of record consisted of VA treatment records and the report of an August 2007 VA examination.  In summary, VA treatment records showed that the Veteran attended a PTSD group.  He also received individual counseling.  June 2006 and August 2006 records showed that the Veteran had good grooming and hygiene.  Mood was anxious and effect was mood congruent.  There were no delusions or hallucinations or suicidal/homicidal ideation.   A January 2007 record showed that the Veteran had no delusions or hallucinations or suicidal/homicidal ideation.  His thoughts were goal directed.  The assessment was severe PTSD, major depressive disorder and panic disorder.  A May 2007 record indicated that the Veteran was unemployable.  He had significant problems with depression, recurrent suicidal ideation, social isolation, nightmares and flashbacks.  

On VA examination in August 2007, the Veteran reported anxiety, agitation, depression, nightmares and upsetting reaction to violence on television.  On mental status examination, the Veteran was fully oriented to person, place and time.  He had been having memory problems since starting narcotic medication for pain, which had also led to impairment of thought processes and poor concentration.  He had very limited eye contact.  There were no delusions or hallucinations other than sensory aspect of flashbacks and after waking from a nightmare.  He had a history of inappropriate aggressive behavior that had subsided since he quit drinking.  His impulse control was currently pretty good, although he still had internal anger and agitations.  He had depressed and anxious moods every day.  He had panic attacks about once a week.  He also experienced frequent sleep impairment as well as trouble maintaining personal hygiene and other basic activities of daily living based on his depression and anxiety.  His wife reported suicidal periods and homicidal impulses in the past.  He still had occasional homicidal thoughts when he felt very depressed and frustrated, but he did not think he would act on them.  

The Veteran had mild to moderate obsessive behavior.  The diagnosis was PTSD and major depression related to PTSD and medical problems.  His assigned GAF score was 45.  The examiner opined that due to his physical limitations, the cognitive effects of pain medications and his tendency to become dysfunctional when depressed, the Veteran probably could not consistently manage his financial paperwork on his own.  Money problems also triggered his anxiety and depression.     

Private treatment records were submitted within one year of the August 2007 rating decision.  However, these records addressed the Veteran's unrelated physical disabilities and, again as noted above, the statements from the Veteran and his wife also primarily addressed the impact these disabilities had on his ability to file a timely appeal to an earlier rating decision.  In turn, this additional evidence cannot be considered new and material as it did not address the severity of the Veteran's PTSD.  

Nevertheless, the claims file does show that the Veteran received VA treatment for his PTSD within one year of the August 2007 rating decision.  However, while this evidence is new, the Board finds that the evidence is not material because it does not demonstrate that the Veteran's PTSD increased in severity during that period to meet the criteria for a 70 percent rating , nor does it show that the Veteran exhibited any additional psychiatric symptoms.  Rather, the evidence primarily showed that the Veteran exhibited the same symptoms and, in turn, can be considered redundant of the medical evidence of record at the time of the August 2007 rating decision.  

In reviewing the treatment records dated through August 2008, they document that the Veteran continued to attend PTSD group.  The individual therapy sessions continued to show good grooming and hygiene.  The Veteran was alert and oriented.  He denied delusions and hallucinations as well as suicidal/homicidal ideation.   Thoughts were goal directed.  Again, these records do not document an increase in severity or show any additional symptoms.  In turn, these records cannot be considered material.  The Board notes that, in support of his claim for a higher rating, the Veteran submitted an April 2010 VA treatment record, which reflects a GAF score of 40.  The examiner indicated that she started treating the Veteran in May 2006 and, in her opinion, he was unable to obtain and maintain substantially gainful employment due to his PTSD since that time.  Nevertheless, although this opinion addresses the period preceding and following the August 2007 rating decision, it was not prepared within one year of the August 2007 determination.  As such, given the lack of new and material evidence within one year of the August 2007 rating decision, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  

Under these circumstances, the Board must find that the August 2007 rating decision is final with respect to the initial rating awarded, effective June 30, 2006.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Thus, the Board does not have jurisdiction over any issue stemming from that decision.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is a failure to comply with the law or regulations, it is incumbent on the Board to reject the application for review on appeal).  

The Board is bound by the regulations of the VA, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the VA.  38 U.S.C.A. § 7104(c).  Applying the applicable criteria to the facts in this case, it is clear that the August 2007 rating decision became final with respect to the disability award assigned, and in turn, the appropriate period for consideration of the rating on appeal is limited to that from November 18, 2004 to June 30, 2006-the period addressed in the December 2009 rating decision after the award of an earlier effective date.


ORDER

As the initial disability rating awarded in the August 2007 rating decision is not properly on appeal, to this limited extent, the appeal is denied.  



REMAND

Given the disposition noted above, the matters of the Veteran's entitlement to a higher rating, as well as his entitlement to a TDIU due to PTSD, is now limited to the period from November 18, 2004 to June 30, 2006.  The Board's review of the claims file reveals that further RO action on these matters is warranted.

The claims file shows that that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities, and to associate all records and/or responses received with the claims file.

The Board further notes that the Veteran was not afforded a VA psychiatric examination during the applicable time period.  To ensure that the record reflects the severity of the Veteran's PTSD during the period from November 18, 2004 to June 30, 2006,  the Board finds that a retrospective VA opinion, with-if possible-findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability for the period under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted that he is unable to work due to his PTSD and as noted above, submitted an application for TDIU in July 2010.  On these facts, the claim for a TDIU has been raised as a component of the claim for a higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), and the RO addressed this matter in conjunction with claim for higher rating, as reflected in  the e Veteran's claim in the January 2011 SOC.  As regards the criteria for award of a TDIU, the Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

Here, although the record includes a recent opinion from the Veteran's treating psychiatrist indicating that it was as likely as not that the Veteran's PTSD rendered him unemployable since she began treating him in May2006, the opinion is not limited to the period under consideration, and the rationale (to include the evidentiary basis) for this opinion was not provided, and, the opinion is thus inadequate to resolve the claim.  The Board thus finds that the opinion obtained should also address whether the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected PTSD during the period under consideration.  

To ensure that that all due process requirements are met, and that the record before the mental health professional is complete, while these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal (for the period under consideration).  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A.  § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  In adjudicating the claim for an higher initial rating during the period under consideration, the RO should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  Also, in adjudicating the matter of the Veteran's entitlement to a TDIU due to PTSD, even if  the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the RO should consider whether the procedures for consideration of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal (for the period under consideration) that is not currently of record.  

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange to obtain a VA medical opinion, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA), to address the severity of the Veteran's PTSD during the period from November 18, 2004 to June 30, 2006.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions.  

To the extent possible, the examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of the following symptoms for the period from November 18, 2004 to June 30, 2006: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment during this period due to the Veteran's psychiatric disability, and an explanation of what the score means. 

The examiner should also specifically opine whether the Veteran's PTSD prevented him performing the mental acts required to obtain and retain substantially gainful employment during the period from November 18, 2004 to June 30, 2006.

In rendering the requested opinions for the period in question, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record pertinent to the period in question, to include the April 2010 statement from the Veteran's treating psychiatrist.

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an initial increased rating for PTSD, to include entitlement to a TDIU.

The RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted, as well whether the procedures for consideration of an extra-schedular TDIU due to PTSD, pursuant to 38 C.F.R. § 4.16(b), are invoked). 

7.  If any benefit sought on appeal is denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


